DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 04/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New by Amendment
New Matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1) Claims 1-3, 5-7, 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The claims have been amended to recite “API gel”.  Claim 5 recites, “wherein said pharmaceutical formulation has a sucralfate assay percentage ranging from about 90-percent to about 110-percent of label claim of 1-gram of sucralfate per 10-grams of paste”.  Claim 7 further recites, “wherein said pharmaceutical formulation has a pH value . . . when measured using a two-percent solution of said pharmaceutical formulation”. The phrases constitute new matter insofar as they were not supported by the disclosure as originally filed.

112, 2nd paragraph, Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “a solubilized API gel in a concentration ranging from about . . . “. The claim goes on to list ingredients included in the “API gel” at various concentrations.

For the purpose of examination, the phrase “API gel” will be defined by the combination of ingredients listed in the claim.
Claim 5 recites, “wherein said pharmaceutical formulation has a sucralfate assay percentage ranging from about 90-percent to about 110-percent of label claim of 1-gram of sucralfate per 10-grams of paste”.  This is confusing insofar there is no antecedent basis for a paste in claim 1; it is unclear what is meant by sucralfate assay percentage.  For the purpose of examination, the phrase will be interpreted as a property inherent to sucralfate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

New by Amendment
1) Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimura et al. (US 5,968,906, cited in IDS) in view of Hansen et al., (US 5,955,502).
Kashimura et al. teaches “sucralfate preparations” comprising “an organic acid having at least two carboxyl groups” (Abstract), wherein “Malic acid is more preferred” (col. 2, lines 18-22).
The sucralfate preparations may be used in many forms including “solutions, emulsions, suspensions, lotions, ointments, cataplasms and elixirs”, where “[p]harmaceutical formulations” include “excipients, dispersants, fillers, bulking agents, solvents, emulsifiers, additives, lubricants, antiseptics, flavoring agents, wetting agents, flavor correctives, dyes and buffers” (col. 2, lines 51-61).
The prior art teaches adding “propylene glycol” (col. 3, lines 19-22).

The prior art teaches a specific embodiment of a sulcralfate preparation “formulated by adding malic acid to a 10% sucralfate suspension containing 2.5% gel” (col. 3, Example 3, lines 6-9).  Table 2 shows the ratios of Sucralfate to malic acid (Id.). At the 4:1 ratio the amount of malic acid is 2.5%, which leaves a water concentration of 85%, as per claim 2.
Since the ratio of malic acid to sucralfate “ranges typically from 1:1 to 1:20”, it would have been obvious to have between 4.5% to 5.5% malic acid, as per claim 6.

Kashimura et al. does not teach xanthan gum, calcium carbonate, or calcium sulfate.
Hansen et al. teaches compositions for treating “undamaged or damaged skin or mucosa of an animal such as a human”, wherein the “mucosa may be the oral, aural, nasal lung, gastrointestinal, vaginal, or rectal mucosa” (Abstract). The compositions may be in the form of “a spray, a solution, a dispersion, a suspension, an emulsion, tablets, capsules, pills, powders, granulates, gels including hydrogels, pastes, ointments, creams, drenches, delivery devices, suppositories, enemas . . . “ (col. 13, lines 36-42).
The formulations include pharmaceutically acceptable excipients, “for example, inert diluents for fillers, such as sucrose, sorbitol, sugar, mannitol . . . calcium carbonate . . . calcium sulfate . . . “ (Id. lines 48-57). Other excipients include “xanthan gum” and “propylene glycol” (col. 15, lines 26-30).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

It is noted that the prior art is silent as to the amounts calcium carbonate, calcium sulfate, xanthan gum, propylene glycol present in the compositions; however, because the presence calcium carbonate, calcium sulfate, xanthan gum, propylene glycol is taught it would have been obvious to optimize the range for each excipient.  Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

2) Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimura et al. (US 5,968,906, cited in IDS) in view of Hansen et al., (US 5,955,502) as applied to claims 1-3, 5-6 above, and further in view of Garleb et al., (US 5,444,054).
The combination of Kashimura et al. and Hansen et al., which is taught above differs from claim 7 insofar as it does not teach a pH for the compositions.
Garleb et al. teaches compositions for treating ulcerative colitis (Abstract), wherein the product has a pH “in the range of 6.4 to 7.0” (col. 26, lines 63-65), as per claim 7.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to adjust the pH within the claimed range of about 5 to about 8 since 

3) Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimura et al. (US 5,968,906, cited in IDS) in view of Hansen et al., (US 5,955,502) as applied to claims 1-3, 5-6 above, and further in view of Weinstock-Rosin (US 2014/0349927).
The combination of Kashimura et al. and Hansen et al., which is taught above differs from claims 10-11 insofar as it does not teach sucralose.
Weinstock-Rosin teaches compositions for treating ulcerative colitis (see abstract and p. 4, para. [0050]). The compositions include excipients such as “sucralose” (p. 15, para. [0175]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add sucralose as excipient to the compositions of Kashimura et al.  based on its suitability for its intended use in compositions suitable for treating ulcerative colitis, as taught aby Weinstock-Rosin.
It is noted that the prior art is silent as to the amounts sucralose present in the compositions; however, because the presence sucralose is taught it would have been obvious to optimize the range for it.  Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Previous
4) Claims 1-3, 5-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom et al., (US 5,240,710) in view of Winston et al., (US 6,159,449).
Bar-Shalom et al. teaches topical preparations comprising “sulphated saccharide . . . e.g. sucralfate (sucrose octakis (hydrogen sulphate) aluminum complex)”, wherein the preparation “may be in the form of a . . . paste . . .” (Abstract).
Topical preparations “may be formulated in accordance with conventional pharmaceutical practice; with pharmaceutical excipients conventionally used for topical applications such as . . . xanthan gum . . . water . . . propylene glycol . . . calcium salts (such as the . . . carbonate . . . ) . . .” (col. 8, lines 40-60). See Example 8 where the preparation was adjusted with “distilled water” a type of purified water (col. 14, line 65).
It would have been obvious to modify a range for each based on their conventional usage, as per claims 1-2.
Bar-Shalom et al. also teaches, “It has surprisingly been found that a preparation which is particularly effective for prophylactic purposes may be prepared by mixing the sulphated saccharide with a toothpaste preparation” (col. 9, lines 1-4).
The toothpaste may include “a pH-regulating agent, e.g. a small amount of an acid such as citric acid or an alkaline material may be added” (col. 9, lines 60-63). The pH of about 6-8” (col. 9, lines 60-61), as per claim 7.
In a toothpaste the sucralfate “will normally be in the range of 1-20% by weight” (col. 10, lines 3-6), as per claims 2-3.

Bar-Shalom et al. does not teach calcium sulfate dihydrate or malic acid or sucralose.

Winston et al. teaches oral care formulations for mineralizing teeth comprising “at least one water-soluble and/or partially water-soluble calcium compound” (Abstract). 
Suitable calcium compounds include “calcium sulfate dihydrate” (col. 12, line 2).
The oral care compositions are also taught to be pH adjusted with “any acid which is safe for use in the oral cavity and which yields the desired pH at the amount employed” such as “malic acid” (col. 15, lines 40-45).
Toothpaste products also comprise sweetening agents such as “sucralose” (col. 18, lines 17-20), as per claim 10. It would have been obvious to formulate a range based on its use as a sweetener, as per claim 11.

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

Response to Arguments
No arguments were made concerning the previous rejection.  Applicant merely stated, “Applicant has amended the claims to include limitations that are more clearly distinguishable over the cited references” (p. 5).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612